
	
		I
		112th CONGRESS
		1st Session
		H. R. 953
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make higher
		  education more affordable by providing a full tax deduction for higher
		  education expenses and interest on student loans.
	
	
		1.Short titleThis Act may be cited as the
			 Make College Affordable Act of
			 2011.
		2.Deduction for
			 higher education expenses
			(a)Deduction
			 allowedSection 221 of the Internal Revenue Code of 1986 is
			 amended to read as follows:
				
					221.Higher
				education expenses
						(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction an amount equal to the sum of—
							(1)the qualified
				higher education expenses, plus
							(2)interest on
				qualified education loans,
							paid by
				the taxpayer during the taxable year.(b)Qualified higher
				education expensesFor purposes of this section—
							(1)Qualified higher
				education expenses
								(A)In
				generalThe term qualified higher education expenses
				means—
									(i)tuition and fees
				charged by an educational institution and required for the enrollment or
				attendance of—
										(I)the
				taxpayer,
										(II)the taxpayer’s
				spouse,
										(III)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151, or
										(IV)any grandchild of
				the taxpayer,
										as an
				eligible student at an institution of higher education, and(ii)reasonable living
				expenses for such an individual while away from home and attending such
				institution.
									(B)Eligible
				coursesAmounts paid for qualified higher education expenses of
				any individual shall be taken into account under subsection (a) only to the
				extent such expenses—
									(i)are attributable
				to courses of instruction for which credit is allowed toward a baccalaureate
				degree by an institution of higher education or toward a certificate of
				required course work at a vocational school, and
									(ii)are not
				attributable to any graduate program of such individual.
									(C)Eligible
				studentFor purposes of subparagraph (A), the term eligible
				student means a student who—
									(i)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of this section,
				and
									(ii)is carrying at
				least one-half the normal full-time work load for the course of study the
				student is pursuing, as determined by the institution of higher
				education.
									(2)Institution of
				higher educationThe term institution of higher
				education is as defined in section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001).
							(c)Qualified
				education loanFor purposes of this section—
							(1)In
				generalThe term qualified education loan means a
				loan which is—
								(A)made, insured, or
				guaranteed by the Federal Government,
								(B)made by a State or
				a political subdivision of a State,
								(C)made from the
				proceeds of a qualified student loan bond under section 144(b), or
								(D)made by an
				institution of higher education.
								(2)LimitationThe
				amount of interest on a qualified education loan which is taken into account
				under subsection (a)(2) shall not exceed the amount which bears the same ratio
				to such amount of interest as—
								(A)the proceeds from
				such loan used for qualified higher education expenses, bears to
								(B)the total proceeds
				from such loan.
								For
				purposes of the preceding sentence, the term qualified higher education
				expenses shall be determined without regard to subsection
				(c)(1)(A)(i)(IV).(d)Special
				rules
							(1)No double
				benefit
								(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any expense for which a deduction is allowable to the taxpayer under any other
				provision of this chapter unless the taxpayer irrevocably waives his right to
				the deduction of such expense under such other provision.
								(B)Denial of
				deduction if credit electedNo deduction shall be allowed under
				subsection (a) for a taxable year with respect to the qualified higher
				education expenses of an individual if the taxpayer elects to have section 25A
				apply with respect to such individual for such year.
								(C)DependentsNo
				deduction shall be allowed under subsection (a) to any individual with respect
				to whom a deduction under section 151 is allowable to another taxpayer for a
				taxable year beginning in the calendar year in which such individual’s taxable
				year begins.
								(D)Coordination
				with exclusionsA deduction shall be allowed under subsection (a)
				for qualified higher education expenses only to the extent the amount of such
				expenses exceeds the amount excludable under section 135 or 530(d)(2) for the
				taxable year.
								(2)Limitation on
				taxable year of deduction
								(A)In
				generalA deduction shall be allowed under subsection (a) for
				qualified higher education expenses for any taxable year only to the extent
				such expenses are in connection with enrollment at an institution of higher
				education during the taxable year.
								(B)Certain
				prepayments allowedSubparagraph (A) shall not apply to qualified
				higher education expenses paid during a taxable year if such expenses are in
				connection with an academic term beginning during such taxable year or during
				the first 3 months of the next taxable year.
								(3)Adjustment for
				certain scholarships and veterans benefitsThe amount of
				qualified higher education expenses otherwise taken into account under
				subsection (a) or (d)(2) with respect to the education of an individual shall
				be reduced (before the application of subsection (b)) by the sum of the amounts
				received with respect to such individual for the taxable year as—
								(A)a qualified
				scholarship which under section 117 is not includable in gross income,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or
								(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for educational expenses, or attributable to enrollment at an eligible
				educational institution, which is exempt from income taxation by any law of the
				United States.
								(4)No deduction for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer’s spouse file a joint return for
				the taxable year.
							(5)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations requiring recordkeeping and
				information
				reporting.
							.
			(b)Deduction
			 allowed in computing adjusted gross incomeParagraph (17) of
			 section 62(a) of such Code is amended to read as follows:
				
					(17)Higher
				education expensesThe deduction allowed by section
				221.
					.
			(c)Conforming
			 amendments
				(1)Part VII of
			 subchapter B of chapter 1 of such Code is amended—
					(A)by striking
			 section 222, and
					(B)in the table of
			 sections for such part by striking the item relating to section 222.
					(2)Section 62(a) of
			 such Code is amended by striking paragraph (18) and redesignating paragraphs
			 (19) through (21) as paragraphs (18) through (20), respectively.
				(3)The following
			 sections of such Code are each amended by striking 222,:
			 sections 86(b)(2)(A), 135(c)(4)(A), 137(b)(3)(A), 199(d)(2)(A), and
			 219(g)(3)(A)(ii).
				(4)Section 469(i)(3)(F)(iii) of such Code is
			 amended by striking 221, and 222 and inserting and
			 221.
				(5)Section 6050S(e)
			 of such Code is amended by striking section 221(d)(1) and
			 inserting section 221(c)(1).
				(6)The table of sections for part VII of
			 subchapter B of chapter 1 of such Code is amended by striking the item relating
			 to section 221 and inserting the following new item:
					
						
							Sec. 221. Higher education
				expenses.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2010.
			
